PER CURIAM.
The only question in the case is one of fact, upon which there was a conflict of evidence. One Mardorf purchased of the defendant a quantity of tools, machinery, drills, etc., and subsequently sold the property to the plaintiff. The defendant claimed that the sale did not include a certain tool called a “dividing head.” Pie brought a replevin action against Mardorf, and Mardorf claimed that he had sold the tool to these plaintiffs. The replevin action was subsequently dismissed, leaving the tool in the defendant’s possession, but the ownership in question. "Plaintiff thereupon demanded the tool of the defendant, and upon his refusal brought this ac*207tion. The question at issue was whether the sale from 'defendant to Mardorf included this dividing head or not. The justice found in favor of the plaintiff upon conflicting testimony, and his decision should stand.
Judgment affirmed, with costs.